Citation Nr: 1121228	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1950 to September 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in April 2011.  This transcript has been associated with the file.

The Board notes that in April 2011 the Veteran submitted a statement requesting an increase in his bilateral hearing loss disability rating.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's April 2011 Board hearing he indicated that he was involved in a motor vehicle accident while in-service.  He testified that he was taken to a civilian hospital and then transferred to the hospital on base at Camp Atterbury.  He also testified that he believes his arm was put in a sling due to the accident.  

The Board acknowledges some of the Veteran's records were burned in the 1973 fire at the National Personnel Records Center (NPRC).  The Board observes that there are no service treatment records in the claims file reflecting treatment for a left arm injury while in-service.  The Board also observes that in December 2007, the RO submitted a request to the NPRC for the Veteran's medical/dental records, surgeon general records, and sick/morning call reports.  However, it appears the RO did not request in-patient clinical records or hospital records from Camp Atterbury where the Veteran alleges he was hospitalized for a left arm injury.

Given that hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment for his left arm injury are still available at the NPRC, under a listing for the hospital at Camp Atterbury.  As such, on remand, the Agency of Original Jurisdiction (AOJ) should further request from either the NPRC or other appropriate source, records related to the Veteran's treatment at the hospital at Camp Atterbury.  It should also be noted that the Veteran did not serve from September 1992 to September 1996 as noted in the July 2010 statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AOJ should request from the NPRC in St. Louis, Missouri, or other appropriate source, any records of the Veteran's treatment at the hospital at Camp Atterbury, to include both inpatient and outpatient treatment records, for the period of October 1 to November 30, 1950 and October 1 to November 30, 1951.  It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

